Case 2:19-cv-00085-JMS-DLP Document 67-10 Filed 11/20/19 Page 1 of 7 PageID #: 2340




                                                                  Exhibit J
Case 2:19-cv-00085-JMS-DLP Document 67-10 Filed 11/20/19 Page 2 of 7 PageID #: 2341




                                                                  Exhibit J
Case 2:19-cv-00085-JMS-DLP Document 67-10 Filed 11/20/19 Page 3 of 7 PageID #: 2342




                                                                  Exhibit J
Case 2:19-cv-00085-JMS-DLP Document 67-10 Filed 11/20/19 Page 4 of 7 PageID #: 2343




                                                                  Exhibit J
Case 2:19-cv-00085-JMS-DLP Document 67-10 Filed 11/20/19 Page 5 of 7 PageID #: 2344




                                                                  Exhibit J
Case 2:19-cv-00085-JMS-DLP Document 67-10 Filed 11/20/19 Page 6 of 7 PageID #: 2345




                                                                  Exhibit J
Case 2:19-cv-00085-JMS-DLP Document 67-10 Filed 11/20/19 Page 7 of 7 PageID #: 2346




                                                                  Exhibit J
